DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on June 7, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on June 7, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pg. 7, with respect to claim rejections under 35 USC C§ 102, 103, and 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot.
The indicated allowability of claims 3 (with amended subject matter from claim 11) and its dependent claims are withdrawn in view of the newly discovered reference(s) to Tomatsu (USP App. Pub. No. 2012/0268849 A1) cited on applicant's submitted IDS of June 7, 2021.  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 5, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a source or a drain of the second transistor" twice at lines 11 and 12, and lines 15 and 16. It is unclear whether the second recited "a source or a drain of the second transistor" was intended to relate back to "a source or a drain of the second transistor" at lines 11 and 12 or to set forth an additional source/drain of the second transistor. Claims 5, 7, 9, and 13 inherit the issue of claim 3 and do not remedy the issue of claim 3.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 contains subject matter that is already found in amended claim 3. Therefore, claim 9 does not further limit the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomatsu (USP App. Pub. No. 2012/0268849 A1).

Regarding claim 3, figs. 5A - 7B of Tomatsu discloses a semiconductor device comprising:
a first transistor (201) provided in a first semiconductor substrate (500); and
a second transistor (203) spaced apart from the first transistor with a plurality of insulating layers (544 and 521) therebetween,
wherein a first material of a first semiconductor layer of the first transistor in which a channel is formed (¶ 77: silicon) is different from a second material of a second semiconductor layer of the second transistor in which a channel is formed (¶ 96: InGaZnO),
wherein a first conductive layer (541a) electrically connected to a first gate electrode (538b) of the first transistor overlaps with a third conductive layer (509) electrically connected to a second gate electrode (508) of the second transistor,
wherein a second conductive layer (at least a portion of 506 that is above 521) is electrically connected to a source or a drain of the second transistor (part of 502 where 506 overlaps 502) and in contact with a side surface of at least the second semiconductor layer (where 506 physically contacts either the top surface of 502 or side surface of 502),
wherein the first gate electrode of the first transistor overlaps with the second gate electrode of the second transistor (as seen in figs. 6B - 7B),
wherein a source region or a drain region of the first transistor (532a or 532b) overlaps with a source or a drain of the second transistor (part of 502 where 504 or 506 overlaps 502), and
wherein the other of the source region or the drain region of the first transistor (532b or 532a) overlaps with the other of the source and the drain of the second transistor (part of 502 where 506 or 504 overlaps 502).

Regarding claim 5, Tomatsu discloses the semiconductor device according to claim 3, Tomatsu discloses wherein a first plurality of conductive layers (541b, 561a, and 101) is provided in the plurality of insulating layers,
wherein the first plurality of conductive layers comprises three or more conductive layers (541b, 561a, and 101), each of the conductive layers extends in a same direction (541b, 561a, and 101 extend vertically),
wherein a second plurality of conductive layers (541a and 102) is provided in the plurality of insulating layers, and
wherein the first plurality of conductive layers and the second plurality of conductive layers face each other (first conductive layers face the second conductive layers at horizontal levels as seen in figs. 5B - 7B).

Regarding claim 7, Tomatsu discloses the semiconductor device according to claim 3, Tomatsu discloses wherein a first plurality of conductive layers (541a, 541b, 561a, 561b, remaining portion of 506 at and below 521, and/or 526) is provided in the plurality of insulating layers, and
wherein the first plurality of conductive layers (541b and remaining portion of 506 at and below 521) electrically connects the first transistor and the second transistor.

Regarding claim 9, Tomatsu discloses the semiconductor device according to claim 3, Tomatsu discloses wherein the first gate electrode of the first transistor overlaps with the second gate electrode of the second transistor (as seen in figs. 6B - 7B).

Regarding claim 13, Tomatsu discloses the semiconductor device according to claim 3, Tomatsu discloses wherein the first material comprises silicon (¶ 77), and
wherein the second material comprises a crystalline oxide semiconductor (¶ 96: InGaZnO, ¶ 106: single crystal, polycrystal, among other things).

Allowable Subject Matter
Claims 2, 4, 6, 8, 10 and 14 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the structures for the semiconductor device as recited in claim 2 as a whole and claim 14 as a whole. Claims depending from claims 2 or 14 are allowed based on their dependency of allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818